       Case 4:17-cv-00031-BMM Document 280 Filed 03/04/20 Page 1 of 4



Jeffery J. Oven                           Peter R. Steenland
Mark L. Stermitz                          Peter R. Whitfield
Jeffrey M. Roth                           Lauren C. Freeman
CROWLEY FLECK PLLP                        SIDLEY AUSTIN LLP
490 North 31st Street, Ste. 500           1501 K Street, NW
Billings, MT 59103-2529                   Washington, DC 20005
Telephone: 406-252-3441                   Telephone: 202-736-8000
Email: joven@crowleyfleck.com             Email: psteenland@sidley.com
       mstermitz@crowleyfleck.com                pwhitfield@sidley.com
       jroth@crowleyfleck.com                    lfreeman@sidley.com

Counsel for TransCanada Keystone Pipeline, LP and TransCanada Corporation

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

NORTHERN PLAINS RESOURCE                    CV-17-31-GF-BMM
COUNCIL, et al.,

                   Plaintiffs,              NOTICE REGARDING
                                            SETTLEMENT CONFERENCE
      v.                                    ATTENDANCE

UNITED STATES DEPARTMENT OF
STATE, et al.,

                   Federal Defendants,

      and

TRANSCANADA KEYSTONE
PIPELINE, LP, et al.,

                 Defendant-Intervenors.


      The Court has scheduled a settlement conference to the address the

disposition of attorney fees. Defendant-Intervenors TransCanada Keystone
       Case 4:17-cv-00031-BMM Document 280 Filed 03/04/20 Page 2 of 4



Pipeline, LP and TransCanada Corporation respectfully provide notice that they

will not attend the settlement conference set for April 23, 2020 (See Docs. 285 and

279) because Defendant-Intervenors have not taken a position on this issue. They

have not filed briefs on the issue nor taken part in the proceedings regarding the

respective motions. Should the Court decide otherwise, Defendant-Intervenors

will participate as directed.

      Dated this 4th day of March, 2020.

                                 CROWLEY FLECK PLLP

                                       /s/ Jeffery J. Oven
                                       Jeffery J. Oven
                                       Mark L. Stermitz
                                       Jeffrey M. Roth
                                       490 North 31st Street, Ste 500
                                       P.O. Box 2529
                                       Billings, MT 59103-2529
                                       Email: joven@crowleyfleck.com
                                               mstermitz@crowleyfleck.com
                                               jroth@crowleyfleck.com


                                 SIDLEY AUSTIN LLP

                                       /s/ Peter R. Steenland, Jr
                                       Peter R. Steenland, Jr.
                                       Peter C. Whitfield
                                       Lauren C. Freeman
                                       1501 K Street, N.W.
                                       Washington, D.C. 20005
                                       Email: psteenland@sidley.com
                                              pwhitfield@sidley.com
                                              lfreeman@sidley.com
                                          2
Case 4:17-cv-00031-BMM Document 280 Filed 03/04/20 Page 3 of 4




                            Counsel for TransCanada Keystone
                            Pipeline, LP and TransCanada Corporation




                              3
       Case 4:17-cv-00031-BMM Document 280 Filed 03/04/20 Page 4 of 4




                        CERTIFICATE OF SERVICE

      I hereby certify that on March 4, 2020 the foregoing document was served

on all counsel of record via the Court’s CM/ECF system.


                                     /s/ Jeffery J. Oven




                                       4
